DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 04/28/2022 Applicant argued against the rejections of record without amending any claims. Claims 1, 3-5, 7-14, 16-17, and 34-37 are pending and are examined.

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14, 16-17, 35, and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. (WO2013/132044) in view of Wong et al. (WO
2014/036357) (both cited in the previous Office actions) for reasons of record.
On page 5 of the remarks Applicant argues that: “…(1) a person of ordinary skill would not have had reason to combine Cannarile and Wong, and (2) a person of ordinary skill would not have expected to achieve the same results using the Wong antibodies, as were achieved using the Cannarile antibodies, given the disclosure of Cannarile.” 
The arguments were carefully considered but not found persuasive because: 
A) Cannarile et al. discloses different methods of treating cancer using   an anti CSF-1R antibody in  combination with anti CD40 mAb (which are the same as the ones claimed in the instant Application).The anti-CSF-1R antibodies of Cannarile inhibit CSF-1 action, they block CSF-1 mediated, IL-34 mediated, as well as ligand independent activation of the receptor resulting in induction of apoptosis of M2-like macrophages differentiated in vitro in the presence of CSF-1 while sparing the M1-like GM-CSF differentiated macrophages. Thus they clearly indicated that the cancer treatment method combining anti-CD40 antibodies with anti-CSFR antibodies was efficient.
B) Wong et al. discloses methods of reducing cytokine levels and methods of treating conditions with antibodies that bind colony stimulating factor 1 receptor (CSF1R). The reference underscores that many tumor cells have been found to secrete CSF 1, which activates monocyte/macrophage cells through CSF1R. The level of CSF 1 in tumors has been shown to correlate with the level of tumor-associated macrophages (TAMs) in the tumor. Higher levels of TAMs have been found to correlate with poorer patient prognoses. In addition, CSF 1 has been found to promote tumor growth and progression to metastasis in, for example, human breast cancer xenografts in mice ([004]). Thus, blocking the activation of CSF1R is a legitimate goal for cancer treatment and was proven effective using the anti-CSF1R antibodies.
The therapeutically active antibodies used in the reference have the sequences of humanized anti-CSF1R antibodies identical to the sequences of the heavy chain and light chain variable regions that are disclosed and claimed in the present application (respectively SEQ ID No: 39, 46, 53 and 61 are 100% identical with the sequences of SEQ ID No: 39, 46, 53 and 60 of the present application). The anti-CSF1R antibodies may be administered alone or with other modes of treatment. They may be provided before, substantially contemporaneous with, or after other modes of treatment, for example, surgery, chemotherapy, radiation therapy, or the administration of a biologic, such as
another therapeutic antibody ([0237]). The humanized antibodies were found to block binding of CSF1 and IL-34 to both human and mouse CSF1R and to inhibit CSF1-induced and IL-34-induced phosphorylation of human CSF1R expressed in CHO cells ([0244]).
Henceforth a person of ordinary skill in the art at the time that the invention was made  would have multiple clinically effective options to use when choosing anti-CSF1R antibodies. The expectation of success when choosing from a finite number of identified, predictable solutions, is present because both antibodies have the same effect, blocking the activation of CSF1R and thus treating cancer. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 34 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. in view of Wong et al. and Angal et al. (all cited in the previous Office actions) for reasons of record.
On page 9 of the remarks Applicant argues: “The Examiner has not pointed to any reason why a person of skill would have had a reasonable expectation of success in combining Angal with Cannarile and Wong.”
The arguments were carefully considered but not found persuasive because Angal et al. discovered that the natural heterogeneity of human IgG4 may be
overcome by mutating the S241 to proline (found at that position in lgG1 and IgG2) in the heavy chain mouse/human chimeric heavy chain. This single residue substitution leads to the production of a homogeneous antibody. Further, the variant IgG4 has significantly extended serum half-life and shows an improved tissue distribution compared to the original chimeric IgG4 (abstract). 
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was made to have incorporated the teaching of Angal in developing the anti- CSFR antibody of Wong used in the treatment method of Cannarile with a reasonable expectation of success. This is because the antibody thus obtained would have been present in the subject to be treated for an extended period of time (and thus, potentially lowering the dosage to be administered) and also have a better tissue distribution, characteristics beneficial to a therapeutic procedure. A skilled artisan would have been applying well-known in the art knowledge to their method. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647